     Case 6:21-cv-00162-ADA-JCM Document 175-2 Filed 06/29/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

JENNILYN SALINAS, LINDSEY                 §
NGUYEN, DEANNA LORRAINE, et               §
al.                                       §
                                          §
       Plaintiffs.                        §
                                          §
v.                                        §      CIVIL ACTION NO. 6:21-CV-162
                                          §
NANCY PELOSI, MITCH                       §
McCONNELL, CHUCK SCHUMER,                 §
MARK ZUCKERBERG, et al.                   §
                                          §
       Defendants.                        §      JURY TRIAL REQUESTED


     ORDER GRANTING PLAINTIFFS MOTION TO EXTEND DEADLINES

       Came on for consideration, Plaintiffs’ Motion to Extend Deadlines (the

“Motion”). After considering the Motion, the Court finds that there is good cause to

grant the Motion.

       IT IS THEREFORE ORDERED THAT:

          a) Plaintiffs’ deadline to respond to the Motion to Dismiss (Doc. No. 148)
             filed by the DSCC/DCCC is extended to September 23, 2021.

          b) Prior to September 23, 2020, Plaintiffs shall file a motion for leave to file
             a second amended complaint.

          c) If the motion for leave to file a second amended complaint is granted,
             Defendants named therein who have been served with the First
             Amended Complaint (Doc. No. 24), shall have 30 days to respond to the
             same counting from the day that the motion for leave is granted, unless
             the Defendant is an officer of the United States, in which case that
             Defendant shall have 60 days to respond to the second amended
             complaint from the date that the motion for leave is granted.
Case 6:21-cv-00162-ADA-JCM Document 175-2 Filed 06/29/21 Page 2 of 3




    d) For all Defendants who have not yet responded to the First Amended
       Complaint, their deadline to respond shall be extended to September 23,
       2021.

    e) Plaintiffs’ deadline to complete service for any Defendant who has not
       been served or for whom service was in any way defective shall be
       extended to July 31, 2021.




                                ___________________________________
                                PRESIDING JUDGE
   Case 6:21-cv-00162-ADA-JCM Document 175-2 Filed 06/29/21 Page 3 of 3




FORM OF ORDER SUBMITTED BY:


/s/ Paul M. Davis                      Date: June 29, 2021
Paul M. Davis
Texas Bar Number 24078401
paul@fireduptxlawyer.com
PAUL M. DAVIS & ASSOCIATES, P.C.
3245 Main St., Suite 235-377
Frisco, TX 75034
Phone: 469-850-2930

ATTORNEY FOR PLAINTIFFS
